Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to reply filed 4/28/2022.
Claims 1-20 are pending. Claims 14-20 have been withdrawn. Claims 1, 2, 7, 9, 11, and 13 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting the device comprising “a first electrode and a second electrode ... spaced apart from each other in a second direction …, wherein the first electrode comprises … an electrode portion extending in the first direction [and] first protrusions that protrude in a plane toward the second electrode…, wherein the first protrusions comprise a first sub protrusion protruding from a first side of the electrode portion in the second direction and a second sub protrusion protruding from a second side of the electrode portion in a direction opposite to the second direction” renders the claim indefinite. The protrusions of the first electrode are recited as being all protruding “in a plane toward the second electrode” in line 10. However, the claim only recite one “second electrode”. It is unclear how would the first electrode comprise sub protrusions protruding from opposite sides of the first electrode portion and both are protruding “toward the second electrode”. For example, as shown in Applicant’s FIG. 4, the first electrode EL1 comprising first sub protrusions (left side protrusions) and second sub protrusions (right side protrusions). However, the left side protrusions are protruding toward a second electrode EL2 on the left side of the first electrode EL1 and the right side protrusions are protruding toward a different second electrode EL2 on the right side of the first electrode EL1. There does not exist an arrangement wherein the opposing protrusions of the first electrode EL1 would protrude toward the same second electrode EL2 as recited in claim 1. Therefore, the first sub protrusion and the second sub protrusion, as claimed, should be protruding toward different second electrodes formed on opposite sides of the first electrode. 
Claim 2 reciting “the third portion of the first electrode is curved in the same plane concavely in a direction toward a corresponding first protrusion selected from the first protrusions, and wherein the third portion of the second electrode is curved in the same plane concavely in a direction toward a corresponding second protrusion selected from among the second protrusions” renders the claim indefinite. According to Applicant’s disclosure, see e.g. FIG. 6, the third portion P3 of the first electrode is a part of the first protrusions VP1. Therefore, it is unclear how is the third portion P3 considered to be curved concavely “in a direction toward a corresponding first protrusion” VP1. Similarly, the third portion P3’ of the second electrode is a part of the second protrusions VP2. Thus, it is unclear how is the third portion P3’ considered to be curved concavely “in a direction toward a corresponding first protrusion” VP2. As shown in FIG. 6, the third portion P3 is a part of the first protrusion VP1 and is curved concavely away from the second protrusion VP2, while the third portion P3’ is a part of the protrusion VP2 and is curved concavely away from the first protrusion VP1. 
Claim 10 reciting “the second light emitting element” renders the claim indefinite for lacking antecedent basis. It is unclear if “the second light emitting element” is referring to the “at least one of the light emitting elements” recited previously in claim 9 or is referring to a separate light emitting element.
Claim 13 reciting “the first contact electrode … has a planar shape that is the same as that of the first electrode except that it is larger than a planar shape of the first electrode” and “the second contact electrode … has a planar shape that is the same as that of the second electrode except that it is larger than a planar shape of the second electrode” renders the claim indefinite. The claim recites the planar shapes between the contact electrodes and the electrodes to be “the same … except”. The terminology “except” implies the shapes are not the same. Therefore, it is unclear if the shapes need to be the same or not the same. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 2015/0084073 A1 (Yamada).

    PNG
    media_image1.png
    583
    1488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    584
    media_image2.png
    Greyscale

In re claim 1, as best understood, Yamada discloses (e.g. FIG. 5) a display device (¶ 30), comprising: 
a display element layer (layer on base 11, see FIGs. 3 & 5) on a substrate 11, 
wherein the display element layer comprises (see FIG. 5): 
a first electrode 121 and a second electrode 122 that extend in a first direction D1 and are spaced apart from each other in a second direction D2 different from the first direction D1; and 
light emitting elements 30 electrically coupled to the first electrode 121 and the second electrode 122, 
wherein the first electrode 121 comprises (see FIG. 5 above showing the repeated structure): 
an electrode portion (portion of 121 highlighted in FIG. 5 above that correspond to the part of 121 other than the protruded portions) extending in the first direction D1;
first protrusions 121a (see enlarge view of FIG. 5 annotated above) that protrude in a plane toward the second electrode 122 (may be different second electrodes, as best understood) and are spaced apart from each other in the first direction D1; 
a first portion P1 (see enlarge view of FIG. 5 annotated above) located between the first protrusions 121a; 
a second portion P2 corresponding to a side of each of the first protrusions 121a; and 
a third portion P3 coupled between the first portion P1 and a first end of the second portion P2, 
wherein the second electrode 122 comprises (see enlarge view of FIG. 5 annotated above): 
second protrusions 122a that protrude in the same plane toward the first electrode 121 and are spaced apart from each other in the first direction D1; 
a first portion P1’ located between the second protrusions 122a; 
a second portion P2’ corresponding to a side of each of the second protrusions 122a; and 
a third portion P3’ coupled between the first portion P1’ and a first end of the second portion P2’, 
wherein the third portion P3,P3’ of each of the first and second electrodes 121,122 is in the same plane and has a curved shape (rounded corners, ¶ 25),
wherein the first protrusions 121a comprises a first sub protrusion (121a protruding downward in FIG. 5) from a first (bottom) side of the electrode portion (highlighted portion in FIG. 5 above) in the second direction (downward D2) and a second sub protrusion (portions of 121 protruded upward in FIG. 5 from the highlighted portion) protruding from a second (top) side of the electrode portion (highlighted portion in FIG. 5 above) in a direction (upward D2) opposite to the second direction (downward D2).

In re claim 2, as best understood, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the third portion P3 of the first electrode 121 is curved in the same plane concavely in a direction away from a corresponding “second” protrusion 122a selected from among the “second” protrusions 122a, and wherein the third portion P3’ of the second electrode 122 is curved in the same plane concavely in a direction away from a corresponding “first” protrusion 121a selected from among the “first” protrusions 121a.

In re claim 3, Yamada discloses (e.g. FIG. 5) wherein the first protrusions 121a and the second protrusions 122a are alternately arranged along the first direction D1.

In re claim 4, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein at least a portion of the second portion P2 of the first electrode 121 and at least a portion of the second portion P2’ of the second electrode 122 face each other in the first direction D1.

In re claim 5, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the first electrode 121 further comprises a fourth portion P4 extending from a second end of the second portion P2 of the first electrode 121, and wherein the second electrode 122 further comprises a fourth portion P4’ extending from a second end of the second portion P2’ of the second electrode 122.

In re claim 6, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the fourth portion P4 of the first electrode 121 faces the first portion P1’ of the second electrode 122, and wherein the fourth portion P4’ of the second electrode 122 faces the first portion P1 of the first electrode 121.

In re claim 7, Yamada (see enlarge view of FIG. 5 annotated above) wherein a distance from the second end of the second portion P2 of the first electrode 121 (the second end at the very corner of 121a) to the third portion P3’ of the second electrode 121 is constant (due to rounding of the corner at P3’), and wherein a distance from the second end of the second portion P2’ of the second electrode 122 (the second end at the very corner of 122a) to the third portion P3 of the first electrode 121 is constant (due to corner rounding at P3).

In re claim 8, Yamada discloses (e.g. FIG. 5) wherein the light emitting elements 30 comprises: a first light emitting element 30 provided between the first portion P1 of the first electrode 121 and the fourth portion P4 of the second electrode 122.

    PNG
    media_image3.png
    306
    584
    media_image3.png
    Greyscale

In re claim 9, Yamada discloses (see a second version of an enlarge view of FIG. 5 annotated above) wherein at least one of the light emitting elements 30 is provided between a second end (left end in drawing above) of the second portion P2’ of the second electrode 122 and the third portion P3 of the first electrode 121. Alternatively, first electrode can be 122 and second electrode can be 121. As such, the light emitting element 30 provided between the second end (left end in drawing above) of the second portion P2’ of the first electrode 122 and the third portion P3 of the second electrode 121. 

    PNG
    media_image4.png
    306
    601
    media_image4.png
    Greyscale

In re claim 11, Yamada discloses (see a third version of an enlarge view of FIG. 5 annotated above) wherein the light emitting elements comprises at least one of the light emitting elements provided between the second portion P2 of the first electrode 121 and the second portion P2’ of the second electrode 122.

In re claim 12, Yamada discloses (e.g. FIGs. 3 & 5) wherein the display element layer further comprises: a first contact electrode 32 electrically coupling the first electrode 121 to the light emitting elements 30; and a second contact electrode 33 electrically coupling the second electrode 122 to the light emitting elements 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 9 above, and further in view of Kim et al. US 2017/0175009 A1 (Kim).
In re claim 10, Yamada teaches the claimed invention including the display device comprising light emitting element 30 provided between wirings 121 and 122 as shown in FIG. 5. Yamada does not explicitly disclose the light emitting element is arranged diagonally with respect to the first and second directions.
Kim discloses (FIG. 17) a display device comprising light emitting elements LD arranged across a first electrode REL1 and a second electrode REL2. Kim further discloses the light emitting element may be aligned diagonally (¶ 167). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yamada’s device by arranging light emitting element 30 diagonally across the curved corners of protrusions 121a and 122a as taught by Kim. Such arrangement allows positioning of additional light emitting element 30 to increase luminosity. Furthermore, placement of light emitting element 30 across the electrodes is considered a design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 rejected over Yamada, Applicant argues Yamada fails to teach “the first protrusions comprise a first sub protrusion protruding from a first side of the electrode portion in the second direction and a second sub protrusion protruding from a second side of the electrode portion in a direction opposite to the second direction” (Remark, pages 11-12).
This is not persuasive. Yamada shows a partial view of a repeating structure in FIG. 5. Upon duplicating the structure of FIG. 5, one obtain the following drawing.

    PNG
    media_image5.png
    583
    1488
    media_image5.png
    Greyscale

As such, the first electrode 121 comprises an electrode portion corresponding to the part of 121 that is not protruding as indicated by the highlighted region in the annotated drawing above. The electrode portion is extending in the first direction D1. Furthermore, the first protrusions of the first electrode 121 comprises a first sub protrusion corresponding to the parts of 121 that protrudes from a bottom side of the electrode portion in the downward D2 direction and a second sub protrusion corresponding to the parts of 121 that protrudes from a top side of the electrode portion in the upward D2 direction. Thus, Yamada teaches the first protrusions comprise first and second sub protrusions as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180019369 teaches (FIG. 12) electrode lines 21,22 having protrusions 21-2,22-2.
US 20190179458 teaches (FIG. 1B) arrangement of LED across curved electrode lines.
US 20220005979 teaches (FIG. 12A) electrode lines ALE1,ALE2 with curved corners
US 20210358393 teaches (FIG. 29) electrode lines with chamfered corners (“rounded edge shape, ¶ 244)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815